Citation Nr: 0008054	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to an effective date earlier than April 11, 1990, 
for a grant of service connection for alcohol abuse secondary 
to service-connected post-traumatic stress disorder.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disability prior to 
April 11, 1990.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In correspondence received in March and July 1997, 
the attorney-representative stated that there was no claim of 
clear and unmistakable error under consideration, only a 
claim of entitlement to an earlier effective date for service 
connection for alcohol abuse secondary to service-connected 
post-traumatic stress disorder and entitlement to a total 
disability rating based on unemployability due to service-
connected disability (TDIU) prior to April 11, 1990.  
Although the attorney-representative claimed in October 1996 
that the issues included entitlement to a rating decision on 
a previously unadjudicated claim for service connection for 
post-traumatic stress disorder, this issue has not been 
developed for appellate consideration and has not been 
pursued on appeal.  Accordingly, it will not be addressed in 
this decision.  

In a decision dated in March 1998, the Board denied 
entitlement to an effective date earlier than April 11, 1990, 
for a 100 percent schedular evaluation for post-traumatic 
stress disorder with alcohol abuse and personality disorder.  
That decision was not appealed and is final.  See 38 U.S.C.A. 
§§ 7103, 7104, 7266 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original claim for service connection for 
post-traumatic stress disorder was received in February 1985 
and was granted by a rating decision dated in June 1987, 
effective from February 21, 1985.  A 50 percent evaluation 
was assigned.  

3.  On July 23, 1987, the attorney-representative filed a 
notice of disagreement with the effective date established 
for service connection for post-traumatic stress disorder and 
with the evaluation assigned.  The notice of disagreement 
claimed that the veteran was unemployable as a result of his 
service-connected post-traumatic stress disorder.  

4.  A claim for a total disability rating based on 
unemployability due to service-connected disability has been 
pending since July 23, 1987.  

5.  In December 1989, the Board denied entitlement to an 
effective date earlier than February 21, 1985, for a grant of 
service connection for post-traumatic stress disorder; the 
Board also restored a 50 percent evaluation for the service-
connected post-traumatic stress disorder.  

6.  In November 1994, the RO granted service connection for 
alcohol abuse and personality disorder secondary to post-
traumatic stress disorder and reclassified the service-
connected disability as PTSD with alcohol abuse and 
personality disorder.  A 100 percent schedular rating was 
assigned for the reclassified psychiatric disorder, effective 
from April 11, 1990, the date of the veteran's admission to a 
VA hospital for treatment of post-traumatic stress disorder.  

7.  The veteran's claim that the December 1989 Board decision 
was clearly and unmistakably erroneous was denied by the 
Board in February 1995; the decision was not appealed.  

8.  Prior to April 11, 1990, service connection was in effect 
only for post-traumatic stress disorder.  

9.  The veteran has a high school equivalency diploma (GED) 
and occupational experience as railroad trackman and as a 
laborer for a pipeline company.  He last worked full time in 
March 1984.  

10.  It is not shown that prior to April 11, 1990, the 
veteran was precluded from securing or following any type of 
substantially gainful employment consistent with his 
education and occupational background solely as a result of 
his service-connected post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 11, 
1990, for a grant of service connection for alcohol abuse 
secondary to service-connected post-traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (1999).  

2.  The criteria for a total disability rating based on 
unemployability due to service-connected disability prior to 
April 11, 1990, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran appeals through his attorney-representative from 
regional office denials of claims of entitlement to an 
earlier effective date for service connection for alcohol 
abuse secondary to service-connected post-traumatic stress 
disorder and of entitlement to a total disability rating 
based on unemployability due to service-connected 
disabilities.  

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in February 1985 and was granted by a rating 
decision dated in June 1987.  A 50 percent rating was 
assigned under Diagnostic Code 9411, effective from February 
21, 1985, with paragraph 29 benefits granted for periodic 
hospitalizations thereafter.  A 50 percent rating was 
reinstated, effective from February 1, 1987.  

On July 23, 1987, the attorney-representative filed a notice 
of disagreement with the effective date established for 
service connection for post-traumatic stress disorder and 
with the evaluation assigned.  The notice of disagreement 
asserted that the veteran believed that he was then 
unemployable due to his service-connected post-traumatic 
stress disorder and that he had been unemployable since he 
left his last full-time position.  

By October 1987, the appeal with respect to the effective 
date and evaluation issues had been perfected.   In a rating 
decision dated in June 1988, the RO reduced the service-
connected evaluation to 30 percent disabling, effective from 
September 1, 1988, but the Board in a decision dated in 
December 1989 restored the 50 percent evaluation.  A rating 
decision dated in January 1990 made the 50 percent evaluation 
effective from February 1, 1987.  The Board also denied an 
effective prior to February 21, 1985, for a grant of service 
connection for post-traumatic stress disorder.  

The record shows that the veteran was hospitalized at a VA 
facility on April 11, 1990, for treatment of severe post-
traumatic stress disorder.  His last admission to a VA 
facility had been in September 1988, when the diagnoses on 
Axis I were severe post-traumatic stress disorder with 
anxiety, depression, and recurrent suicide attempts; and 
episodic alcohol abuse.  Borderline traits were diagnosed on 
Axis II.   A rating decision dated in July 1990 denied an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder, and the attorney-representative filed a notice of 
disagreement with that determination the following month.  
The appeal was later perfected, but in a decision dated in 
August 1991, the Board denied the claim for a rating in 
excess of 50 percent.   However, in an Order dated in March 
1993, the United States Court of Veterans Appeals, as it was 
then known, granted the joint motion of the parties and 
vacated the August 1991 Board decision.  The joint motion, 
which was incorporated in the Court's Order by reference, 
required the Board to decide whether there was clear and 
unmistakable error in the Board's decision of December 1989 
(which was not subject to judicial review) in failing to 
grant a total evaluation under the provisions of 38 C.F.R. § 
4.132, Diagnostic Code 9411, and a TDIU under the provisions 
of 38 C.F.R. §§ 3.340(a), 4.16(a) and 4.16(c).  The joint 
motion indicated that the notice of disagreement filed in 
July 1987 clearly contained a claim of entitlement to a TDIU.  
In December 1993, the Board stayed consideration of the clear 
and unmistakable error claim pending the decision of the 
Federal Circuit in the Smith case.  However, the Board 
directed the RO to develop claims of entitlement to service 
connection for substance abuse secondary to a service-
connected disability; entitlement to a rating in excess of 50 
percent for post-traumatic stress disorder; and entitlement 
to a TDIU.  

Following the requested development, the RO in November 1994 
granted service connection for alcohol abuse and personality 
disorder secondary to post-traumatic stress disorder and 
reclassified the service-connected disability as PTSD with 
alcohol abuse and personality disorder.  The RO rated the 
reclassified psychiatric disorder as 100 percent disabling, 
effective from April 11, 1990, the date of admission to the 
VA hospital for treatment of post-traumatic stress disorder.  
In a decision dated in February 1995, the Board denied the 
claim of clear and unmistakable error in the Board decision 
of December 1989 on the ground that Smith v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994), precluded review of a final Board 
decision on the basis of clear and unmistakable error under 
38 C.F.R. § 3.105(a).  In its February 1995 decision, the 
Board noted that the RO had granted the complete benefits 
with respect to the issues addressed in the December 1993 
remand and that those issues were no longer before the Board 
for appellate consideration.  

In November 1995, the attorney-representative filed a timely 
notice of disagreement with the November 1994 rating 
decision, contending that the veteran was entitled to an 
earlier effective date for the total rating.  In a letter 
dated in January 1996, the attorney-representative stated 
that medical records dating back to February 1, 1987, clearly 
established that alcohol abuse and personality disorder were 
due to the service-connected post-traumatic stress disorder.  
The attorney-representative asserted that the medical records 
should have been regarded as an informal claim for secondary 
service connection and that VA committed error in failing to 
adjudicate the claim.  The attorney-representative indicated 
that he hoped a rating decision would be forthcoming.  

In a letter dated January 31, 1996, the RO replied that the 
claim of entitlement to an effective date of February 1, 
1987, implied a claim of clear and unmistakable error in a 
rating decision subsumed by the Board decision of December 
1989 and that any claim of clear and unmistakable error in 
the latter decision had been rejected by the Board in 
February 1995.  In February 1996, the attorney-representative 
filed a notice of disagreement with the January 31, 1996, RO 
determination and requested that a statement of the case be 
issued.  A statement of the case issued in March 1996 
classified the issue as clear and unmistakable error in a 
rating decision of November 4, 1994, regarding the effective 
date of the total evaluation for service-connected post-
traumatic stress disorder.  Later that month, the attorney-
representative perfected the appeal.  

In a letter dated in October 1996, the attorney-
representative styled the issues as entitlement to a rating 
decision on a previously unadjudicated claims for service 
connection for post-traumatic stress disorder; service 
connection for drug and alcohol abuse as secondary to 
service-connected post-traumatic stress disorder; and for a 
total disability rating.  He contended that the medical 
records and correspondence of record constituted an informal 
claim under 38 C.F.R. § 3.155.  (This correspondence is less 
than clear, but the attorney-representative seems to contend 
that the records referred to constituted an informal claim 
for service connection for post-traumatic stress disorder 
prior to February 1, 1987.  However, as service connection 
for post-traumatic stress disorder has been in effect since 
February 21, 1985, any such assertion is moot.)  The 
attorney-representative maintained that as early as February 
10, 1986, a discharge summary from a VA medical center 
contained an Axis I diagnosis of depression with post-
traumatic stress disorder to be ruled out.  A progress note 
of March 23, 1986, indicates, the attorney-representative 
claimed, that the veteran drank to cover up his craziness.  

In March 1997, the Board remanded the case to the RO in order 
to obtain copies of all available VA treatment records for 
the period from April 1989 to his VA admission on April 11, 
1990.  The Board classified the issue as entitlement to an 
effective date earlier than April 11, 1990, for a 100 percent 
evaluation for post-traumatic stress disorder with alcohol 
abuse and a personality disorder.  

In correspondence received in March 1997, the attorney-
representative stated that the veteran was of the opinion 
that the November 1994 rating decision that assigned the 
effective date for the 100 percent rating had resulted from a 
claim that was filed in February 1985.  This claim, the 
attorney-representative said, resulted in a rating decision 
of June 25, 1987, from which an appeal was taken.  It was 
asserted that the claim had been continuously prosecuted ever 
since.  Based on the totality of the record, the attorney-
representative maintained that the veteran was entitled 
either to a 100 percent schedular rating from February 20, 
1985, or to a TDIU from that date.  Finally, the attorney-
representative argued that a rating decision had not yet been 
issued on the veteran's claim, filed in October 1996, that 
the 1986 medical records constituted an informal claim for 
service connection for drug and alcohol abuse secondary to 
service-connected post-traumatic stress disorder.  He 
reiterated the latter request in correspondence dated in 
April and May 1997.  In a letter to the attorney-
representative dated in June 1997, the RO essentially denied 
the request.  In July 1997, the attorney-representative 
submitted what a notice of disagreement with the June 1997 
determination.  The attorney-representative styled the issues 
as entitlement to a rating decision on an informal claim 
raised by the evidence of record for service connection for 
drug and alcohol abuse as secondary to the veteran's service-
connected post-traumatic stress disorder, as well as an 
informal claim raised by the evidence of record of 
entitlement to a total disability rating based upon 
individual unemployability.  The attorney-representative 
stated that this was not a claim of clear and unmistakable 
error and that it was not a claim previously addressed by the 
Board or the RO.  Further, this was not a claim of 
entitlement to an earlier effective date for a total 
evaluation.  It was, rather, a claim raised by the evidence 
of record that required a rating decision under the 
provisions of 38 C.F.R. § 3.155 and that involved two 
separate claims under that regulation.  It was requested that 
a statement of the case be issued on these allegedly separate 
issues.   In November 1997, the RO issued a statement of the 
case to the veteran and his attorney-representative on the 
issues of entitlement to an earlier effective date for 
service connection for alcohol abuse as secondary to service-
connected post-traumatic stress disorder, and entitlement to 
a TDIU for the period prior to April 11, 1990.  The Board in 
March 1998 denied the veteran's claim of entitlement to an 
effective date earlier than April 11, 1990, for a 100 percent 
evaluation for post-traumatic stress disorder with alcohol 
abuse and a personality disorder.  The Board noted the 
statement of the case issued in November 1997 but said that a 
review of the record did not reflect that a substantive 
appeal had been entered concerning the issues therein 
addressed.  The Board stated that in the absence of a 
substantive appeal, it did not have jurisdiction of these 
issues.   In a letter received January 29, 1998, in lieu of a 
VA Form 9, the attorney-representative requested that the 
Board review the issues raised in the November 1997 statement 
of the case.  Although the letter was received 70 days after 
issuance of the statement of the case on November 20, 1997, 
it was within a year of the June 1997 letter from the RO to 
which the attorney-representative filed a notice of 
disagreement.  The substantive appeal was therefore timely.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  

Analysis

A.  Earlier effective date for secondary service connection 
for alcohol abuse

The December 1989 Board decision denying entitlement to an 
effective date for service connection for post-traumatic 
stress disorder prior to February 21, 1985, is final.  
38 U.S.C.A. §§ 7103, 7104.  As the February 1995 Board 
decision denying a claim of clear and unmistakable error in 
the prior Board decision was not appealed, it is arguably res 
judicata with respect to the effective date issue.  See Link 
v. West, 12 Vet. App. 39, 44 (1998).  It is axiomatic that 
the claim for service connection for alcohol abuse secondary 
to service-connected post-traumatic stress disorder can be 
made effective no earlier than the primary disorder from 
which it results, in this case February 21, 1985.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The issue is whether 
there are grounds for finding that service connection should 
have been established for alcohol abuse on a secondary basis 
at some time after February 21, 1985, and before service 
connection for alcohol abuse was made effective on April 11, 
1990.  

The Board notes that a specific written claim for secondary 
service connection for alcohol abuse ("substance abuse") 
was filed on October 24, 1994, when the attorney-
representative's letter asserting such a claim was received 
by the RO.  However, the joint motion that was filed with the 
Court on March 9, 1993, required VA to determine whether the 
evidence of record showed an etiologic relationship between 
the service-connected psychiatric disorder and the abuse of 
alcohol or drugs.  Accordingly, in its December 1993 remand, 
the Board directed the RO to develop the claim of entitlement 
to service connection for substance abuse secondary to a 
service-connected disability (post-traumatic stress 
disorder).  It was from this development that an effective 
date of April 11, 1990, was eventually established for 
secondary service connection for alcohol abuse (and 
personality disorder).  

During the prosecution of this appeal, the Court decided 
Brannon v. West, 12 Vet. App. 35 (1998), which is dispositive 
of this aspect of the veteran's appeal.  The Court stated:  

The appellant contends on appeal that the 
Board failed to adjudicate a claim for 
[service connection for] a psychiatric 
condition secondary to his [service-
connected] skin condition.  He argues 
that the claim was reasonably raised by 
the medical evidence of record.  Even 
assuming that the medical evidence 
established a well-grounded claim for 
such a condition, the appellant has not 
filed a claim for secondary service 
connection.  "A specific claim in the 
form prescribed by the Secretary . . . 
must be filed in order for benefits to be 
paid or furnished to any individual under 
the laws administered by the Secretary."  
38 U.S.C. § 5101(a); see also 38 C.F.R. § 
3.151(a) (1997).  A claim "means a formal 
or informal communication in writing 
requesting a determination of 
entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 
3.1(p) (1997) (emphasis added).  "Any 
communication or action, indicating an 
intent to apply for one or more benefits 
under the laws administered by the 
Department of Veterans Affairs . . . may 
be considered an informal claim.  Such 
informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a) (1997) 
(emphasis added).  "Section 5101(a) is a 
clause of general applicability and 
mandates that a claim must be filed in 
order for any type of benefit to accrue 
or be paid."  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  Therefore, 
before a VARO or the BVA can adjudicate 
an original claim for benefits, the 
claimant must submit a written document 
identifying the benefit and expressing 
some intent to seek it.  Cf. Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (holding that VA's failure to 
forward an application form to a 
claimant, who had submitted an informal 
claim under section 3.155(a), waives the 
requirement to file a formal 
application).  

The record contains no evidence that the 
appellant had ever expressed an intent to 
seek secondary service connection for his 
psychiatric condition prior to the 
Board's decision.  The mere presence of 
the medical evidence does not establish 
an intent on the part of the veteran to 
seek secondary service connection for the 
psychiatric condition.  See, e.g., KL v. 
Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 
(1993); cf. 38 C.F.R. § 3.157(b) (1997) 
(permitting certain medical reports to be 
accepted as an "informal claim for 
increased benefits or an informal claim 
to reopen").  While the Board must 
interpret the appellant's submissions 
broadly, the Board is not required to 
conjure up issues that were not raised by 
the appellant.  See Talbert [v. Brown, 7 
Vet. App. 352, 356-57 (1995)].  The 
appellant must have asserted the claim 
expressly or impliedly.  See Isenbart [v. 
Brown, 7 Vet. App. 537, 540-41 (1995)].  

Brannon, 12 Vet. App. at 34-35.  See Brewer v. West, 11 Vet. 
App. 228, 234 (1998) (Court is not prohibited from 
retroactively applying a judicial decision issued during the 
course of an appeal to that case simply because its 
application would be less favorable to the appellant).  

Although the record prior to April 11, 1990, indicates that 
there was an etiologic relationship between the veteran's 
drinking and his psychiatric disability, there is no specific 
claim identifying the benefit sought - service connection for 
alcohol abuse secondary to post-traumatic stress disorder - 
prior to that date.  As Brannon makes clear, VA is not 
required to be clairvoyant about the benefits the veteran 
seeks.  See also Talbert v. Brown, 7 Vet. App. at 356 (BVA is 
not required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).  The secondary 
service connection claim was expressly raised in the joint 
motion adopted by the Court in March 1993.  The issue was 
arguably raised in the appellant's brief to the Court, which 
was mailed to opposing counsel on July 21, 1992.  In the 
absence of a specific claim identifying the benefit sought 
prior to April 11, 1990, however, the claim for an earlier 
effective date for service connection for alcohol abuse 
secondary to service-connected post-traumatic stress disorder 
is without merit and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  

B.  TDIU prior to April 11, 1990.  

As indicated above, the attorney-representative filed a 
notice of disagreement on July 23, 1987, that, among other 
things, asserted that the veteran believed that he was then 
unemployable due to his service-connected post-traumatic 
stress disorder and that he had been unemployable since he 
left his last full-time position.  He essentially contends 
that this document constitutes a pending claim of entitlement 
to a TDIU that has yet to be finally adjudicated.  See Hanson 
v Brown, 9 Vet. App. 29, 31 (1996).  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  38 C.F.R. § 4.16(a).  As a total 
schedular rating has been in effect since April 11, 1990, the 
only issue is whether the veteran was entitled to a TDIU 
prior to that date.  The Board regards the claim as well 
grounded under 38 U.S.C.A. § 5107(a).  

The provisions of subsection (c) of 38 C.F.R. § 4.16 took 
effect on March 1, 1989.  54 Fed. Reg. 4280 (1989).  This 
addition to the provisions of 38 C.F.R. § 4.16 held that 38 
C.F.R. § 4.16(a) was not applicable where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder would be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  At all times material to this 
issues, service connection was in effect only for post-
traumatic stress disorder.  It is thus arguable that when the 
Board rendered its decision in December 1989 restoring a 50 
percent rating for service-connected post-traumatic stress 
disorder, it cut off all claims then pending for any higher 
evaluation, including one predicated on entitlement to a TDIU 
under 38 C.F.R. § 4.16(a).  

However, Johnson v. Brown, 7 Vet. App. 95, 99 (1994), seems 
to hold that subsection (c) of 38 C.F.R. § 4.16 is not a 
limiting regulation and that a total rating could be assigned 
if the evidence showed that the veteran was unemployable.  
Thus, it can be argued that entitlement to a TDIU due to 
service-connected post-traumatic stress disorder is for 
consideration for the period from July 23, 1987, to April 11, 
1990.  Nevertheless, the claim must be denied.  

The record indicates that the veteran has a high school 
equivalency diploma (GED) and occupational experience as 
railroad trackman and as a laborer for a pipeline company.  
It appears that he last worked full time in March 1984.  

The attorney-representative contends that the veteran was 
unemployable as a result of his post-traumatic stress 
disorder alone at all times material to this issue and that 
both VA and non-VA medical records show this.  Much reliance 
is placed on the conclusions of a report from the Menninger 
Clinic dated in February 1988, as well as on the conclusions 
of an Administrative Law Judge for the Social Security 
Administration dated in September 1987.  However, the medical 
evidence of record, including that relied on by the 
Administrative Law Judge, shows evidence of disabilities for 
which service connection was not then, and is not now in 
effect.  Entitlement to a TDIU must be established solely on 
the basis of impairment arising from service-connected 
disorders.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); 
see 38 C.F.R. § 3.341(a) (1999).  Therein lies the difference 
with the determination of the Social Security Administration, 
which considers the current severity of all disabilities in 
determining whether an individual is unemployable.  That was 
done in this case.  The Administrative Law Judge based his 
decision principally but not exclusively on symptomatology 
arising from the service-connected psychiatric disorder.  He 
also considered the veteran's recurrent alcohol abuse, his 
personality disorder, degenerative disk disease of the lumbar 
spine with residual pain, varicosities of both legs, "and 
other minor physical abnormalities."  

The examiner for the Menninger Clinic relied on nearly the 
same disabilities as the Administrative Law Judge in arriving 
at his conclusions regarding employability.  Records of 
hospitalization by VA during 1987 and 1988 show the influence 
of alcohol abuse but also note the veteran's low back 
pathology and lower extremity varicosities.  VA psychological 
testing in March 1988 showed that the veteran had borderline 
personality features.  When the veteran was hospitalized by 
VA in September 1988 - his last hospitalization prior to 
April 11, 1990 - the diagnoses included episodic alcohol 
abuse, borderline personality traits, chronic low back 
syndrome secondary to herniated nucleus pulposus at L5-S1, 
hemorrhoids, and tinea pedis and onychomycosis of both feet.  
For someone with his level of education, the veteran's 
employability prior to April 11, 1990, was significantly 
impaired by his physical disabilities, to say nothing of his 
psychiatric ones.  The Administrative Law Judge noted that 
the veteran had had to have an epidural injection for 
exacerbation of his back condition "[w]ithin the last 
year."  

Moreover, the opinions contained in the medical records 
during the relevant time frame indicating that the veteran 
was "vocationally disabled" appear to be predicated on 
manifestations of psychiatric disability that encompassed 
both his episodic alcohol abuse and his personality disorder.  
However, service connection was not then in effect for either 
of these disorders.  The Board therefore concludes that 
entitlement to a TDIU prior to April 11, 1990, is not 
demonstrated.  It follows that the claim must be denied.  


ORDER

An effective date earlier than April 11, 1990, for a grant of 
service connection for alcohol abuse secondary to service-
connected post-traumatic stress disorder is denied.  




A total disability rating based on unemployability due to 
service-connected disability prior to April 11, 1990, is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

